GOSHORN, Judge,
dissenting.
I concur with the procedure and result outlined in Judge Diamantis’s dissenting opinion. I write, however to express my disagreement with his statement that “[o]nce the jurors were selected and sworn ... any discrimination or bias on their part constituted state action directed to the appellants.” (Emphasis added). That assertion seeks to extend Edmonson v. Leesville Concrete Co., *793500 U.S. 614, 111 S.Ct. 2077,114 L.Ed.2d 660 (1991) beyond the boundaries of its holding. Edmonson does, however hold:
Race discrimination within the courtroom raises serious questions as to the fairness of the proceedings conducted there. Racial bias mars the integrity of the judicial system and prevents the idea of democratic government from becoming a reality.
at-, 111 S.Ct. at 2087 (citations omitted). Therefore, I agree that we should reverse and remand with direction to the trial court to determine if racial bias or prejudice infected the jury verdict.